DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  the prior art teaches many aspects of the claimed invention, including defining a region of interest in an orthogonal projection of a set of tomosynthetic projection images acquires over a limited scan angle, performing image segmentation to identify the region of interest in the remaining projections, and then reconstructing a 3D image from the projection images that are aligned by aligning the identified ROI in each projection (see at least Ludwig (US 8,363,050 B2), col.2, lines 1-16 and 44-49; col.4, lines 1-8 and 20-29).
However, the prior art neither teaches nor reasonably suggests doing so with a series of tomosynthesis slices that are reconstructed from x-ray projection images, as required by the combination as claimed in each of claims 1, 11 and 21.  There is no teaching or suggestion to align an identified ROI in each of a stack of reconstructed tomosynthesis slices in order to generate a 3D image from the slices.  It appears to be presumed in the art that a stack of reconstructed tomosynthesis slices are sufficiently aligned for rendering a 3D image by default of the stack being reconstructed from the same set of projections.
Claims 2-10, 12-20 and 22 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Maurer, Jr., et al., cited in the IDS filed 3/23/2021, teaches a means of registering 3D images of the same or different imaging modalities, rather than registering a stack of reconstructed 2D image slices and generating a 3D image from the reconstructed slices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884